ACCEPTED
                                                                                             06-14-00238-CR
                                                                                   SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                        3/24/2015 9:23:46 AM
                                                                                             DEBBIE AUTREY
                                                                                                      CLERK

                              Cause No. 06-14-00238-CR

                                                                       FILED IN
                                                                6th COURT OF APPEALS
MARSHALL DESHUN PARKER                      §              IN THE TEXARKANA,
                                                                   COURT OFTEXAS
VS.                                         §           APPEALS,3/24/2015
                                                                 SIXTH 9:23:46  AM
                                                                          DISTRICT
                                                                    DEBBIE AUTREY
                                                                        Clerk
THE STATE OF TEXAS                          §                 STATE OF TEXAS



                             MOTION TO WITHDRAW

      Now comes the undersigned attorney for the Appellant MARSHALL
DESHUN PARKER, and respectfully moves to be allowed to withdraw as
attorney of record. In support hereof, Movant would show:


                                            I.
      This motion is based on good cause as follows:
      Undersigned counsel was appointed to represent the Appellant in this appeal
on December 11, 2014 Since that time undersigned counsel has reviewed the
record and concluded that no reversible error occurred at trial. A brief is submitted
contemporaneously with this motion discussing the arguable points of appeal. The
withdrawal is not sought for delay alone.


                                            II.
      A copy of this motion has been delivered by certified mail to MARSHALL
DESHUN PARKER, inmate #01955225, 3899 Hwy 98, New Boston, TX 75570
no telephone number. MARSHALL DESHUN PARKER has been notified in
writing of his right to object to this motion, and has not informed Movant whether
he consents or does not consent to the motion. Notice has also been given to the
Appellant that he has the right to file a pro se brief on his own behalf.


                                              III.
          There are currently the following settings in this case that the undersigned
has been made aware of:


          March 25, 2015, - date for submission of appellant’s brief.


          WHEREFORE, Scott Rectenwald, respectfully requests that this court make
an order permitting him to withdraw from this cause. Movant further requests
that the Court adjust the deadlines in this case to provide Appellant the
opportunity to review the record and submit a pro se appellate brief if he should so
desire.




                                                     RESPECTFULLY SUBMITTED,

                                                     SCOTT RECTENWALD
                                                     110 W. Fannin
                                                     Marshall, Texas 75670
                                                     (903) 938-3300
                                                     (903) 938-3310- FAX


                                                     /s/ Scott Rectenwald
                                                     Scott Rectenwald
                                                     SBOT # 00794510
                                Certificate of Service
       The undersigned hereby certifies that a true and correct copy of the
foregoing Motion f was hand delivered to the office of the Harrison County
District Attorney on March 24, 2015, and was also posted for electronic delivery
during electronic filing .



                                              /s/ Scott Rectenwald